27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Sylvester A. ZIEBARTH, Appellant,v.Peter CARLSON, Warden, FMC Rochester, Minnesota, Appellee.
No. 93-3623.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1994.Filed:  June 15, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sylvester A. Ziebarth, a federal inmate, appeals from the District Court's1 order dismissing his 28 U.S.C. Sec. 2241 habeas petition for lack of subject matter jurisdiction.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  We do not address the merits of Ziebarth's argument, raised for the first time on appeal, that he was improperly transferred to another facility.  See Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir. 1993).  Thus, we affirm the judgment of the District Court without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota